Citation Nr: 0801962	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus, based upon the initial grant of service 
connection.  

2.  Entitlement to a compensable disability evaluation for 
service-connected left ear sensorineural hearing loss.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, on behalf of the RO in Boston, 
Massachusetts.  The October 2005 rating decision granted 
service connection for tinnitus, assigning a 10 percent 
disability rating, effective from March 7, 2005, but denied a 
compensable disability evaluation for service-connected left 
ear sensorineural hearing loss.  The veteran perfected an 
appeal as to the disability ratings assigned.  

In September 2007, the veteran appeared at the RO in Boston, 
Massachusetts, for a travel Board hearing conducted by the 
undersigned Veterans Law Judge.  The transcript of that 
hearing has been associated with the claims file.  At the 
hearing, the veteran reported that he had moved to Florida 
and the claims folder should be transferred to the RO in St. 
Petersburg, Florida.  

At his September 2007 hearing, the veteran and his 
representative indicated a desire to pursue an increased 
disability evaluation for the veteran's service-connected 
sebaceous cystectomy of the left ear, currently rated as 10 
percent disabling.  This claim is referred to the RO for 
appropriate action to include adjudication of the referenced 
claim.  

Finally, it is noted that entitlement to service connection 
for right ear hearing loss was previously denied in a 
December 1978 Board decision.  In January 2006, the veteran 
filed a statement that was properly construed as a claim for 
service connection for right ear hearing loss.  Although an 
August 2006 rating decision determined that the requisite new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for right ear 
hearing loss, there is no indication that the veteran was 
provided a copy of this rating decision.  Further, at his 
September 2007 Board hearing, the veteran re-asserted a claim 
of entitlement to service connection for right ear hearing 
loss.  This information is referred to the RO for appropriate 
action to include sending to the veteran notice of the August 
2006 rating decision and/or the readjudication of the 
referenced claim.  

The issue of entitlement to a compensable disability 
evaluation for service-connected left ear sensorineural 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2007); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  

Analysis

A review of the record indicates that in an October 2005 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus. 

In December 2005, the veteran, through his representative, 
filed a notice of disagreement with the disability evaluation 
assigned for tinnitus.  In an April 2006 statement of the 
case, the RO continued the denial of the claim, noting that 
Diagnostic Code 6260 did not provide for the assignment of a 
rating in excess of 10 percent ratings for tinnitus.  The 
veteran appealed the decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award a higher schedular 
evaluation for tinnitus, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits must be denied because of the 
absence of legal merit).  


ORDER

Entitlement to disability rating in excess of 10 percent for 
tinnitus is denied.


REMAND

At the September 2007 travel Board hearing, the veteran 
testified that he had undergone additional audiology testing 
and examinations at the VA Medical Center in Florida over the 
previous 4 months in conjunction with symptoms of dizziness.  
It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran, in 
order to fully determine the nature and etiology of any 
disability at issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Second, the veteran also testified that his left ear hearing 
loss disability had worsened significantly since the last VA 
audiology examination.  A new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, this case is REMANDED for the following:

1.  Transfer jurisdiction of the 
veteran's claim from the Boston RO to the 
St. Petersburg, Florida RO per his 
testimony at the September 2007 hearing. 

2.  Obtain copies of any treatment 
records from the VA Medical Center and 
any other health care providers 
identified by the veteran who have 
treated him for the left ear hearing loss 
disorder at issue.  All records obtained 
should be associated with the claims 
file.

3.  Arrange for a VA audiology 
examination in Florida to determine the 
current severity of the veteran's 
service-connected left ear hearing loss.  
All indicated tests and studies should be 
performed, including audiometric and word 
recognition studies.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination.  

4.  After undertaking any further 
development deemed essential, adjudicate 
the veteran's claim of entitlement to an 
increased (compensable) disability 
evaluation for left ear hearing loss.  If 
the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case (SSOC) and allow a reasonable period 
of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


